Name: Commission Regulation (EEC) No 2175/92 of 30 July 1992 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetable products to the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  foodstuff
 Date Published: nan

 31 . 7. 92 Official Journal of the European Communities No L 217/67 COMMISSION REGULATION (EEC) No 2175/92 of 30 July 1992 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetable products to the Canary Islands Whereas, pursuant to Regulation (EEC) No 1601 /92, the supply arrangements apply from 1 July 1992 ; whereas provision should be made for the detailed rules to apply from the same date ; Whereas the measures provided for in this Regulation are in accordance with opinion of the Management Committee for Processed Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of applying Articles 2 and 3 of Regulation (EEC) No 1601 /92, the quantities covered by the forecast supply balance of processed fruit products qualifying for exemption from duty on imports from third countries or for Community aid shall be as set out in Annex I. 2. Without prejudice to a revision of the supply balance during the period concerned, the quantities laid down for the various products listed in Part II of Annex I may be exceeded by up to 20 % provided that the overall quantity is not exceeded. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), and in particular Article 3 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 1 2 thereof, Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 1601 /92, the quantities of certain processed fruit and vegetable products in the forecast supply balance, covered by CN codes 2007 99 and 2008 and qualifying for exemption from duty on direct imports from third countries or for aid for consignments from the rest of the Community should be determined ; Whereas the abovementioned aid should be fixed for supplies of processed fruit products to Canary Islands ; whereas that aid must be fixed taking account in par ­ ticular of the costs of supply from the world market, the conditions deriving from the Canary Islands' geographical location and the prices applying on export to the latter ; Whereas Commission Regulation (EEC) No 1695/92 (4) lays down the common rules for the application of the arrangements for the supply of certain agricultural products to the Canary Islands ; whereas additional detailed rules in line with commercial practice for processed fruit and vegetable products should be laid down as regards in particular the term of validity of licences and certificates and the amounts of the securities guaranteeing operators' compliance with their obliga ­ tions ; Whereas, with a view to sound management of the supply arrangements, provision should be made for a timetable for the lodging of licence and certificate applications and for a period of reflection for their issue ; Article 2 The aid provided for in Article 3 (2) of Regulation (EEC) No 1601 /92 for products covered by the forecast supply balance and coming from the Community market shall be as set out in Annex II . Article 3 1 . Regulation (EEC) No 1695/92 shall apply. 2. Products covered by CN codes 2007 99, 2008 20, 2008 30, 2008 40, 2008 50, 2008 70, 2008 80, 2008 92 and 2008 99, with the exception of those listed in Annex IV to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 1 569/92 (*), shall qualify for exemption from import duties on presentation of an exemption certificate as provided for in Article 3 of Regulation (EEC) No 1695/92. (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 164, 24. 6. 1985, p. 1 . (3) OJ No L 201 , 31 . 7. 1990, p. 9. 4) OJ No L 179, 1 . 7. 1992, p. 1 . O OJ No L 49, 27. 2. 1986, p. 1 . (6) OJ No L 166, 20. 6 . 1992, p. 5. No L 217/68 Official Journal of the European Communities 31 . 7. 92 3 . Where licences or certificates are issued for less than the quantities applied for pursuant to Article 5 of Regula ­ tion (EEC) No 1695/92, the operator may withdraw his application in writing within three working days of the date of issue ; the security covering the licence or certifi ­ cate shall be released in such cases. Article 6 The term of validity of certificates and licences shall expire on the last day of the month following that of issue. Article 7 The aid provided for in Article 2 shall be paid in respect of quantities actually supplied. The rate to be used for payment of the aid in national currency shall be the agricultural conversion rate ap ­ plicable on the first day of the month of submission of the aid certificate application. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. Article 4 Spain shall designate the authority competent for : (a) issuing import licences and exemption certificates ; (b) issuing aid certificates as provided for in Article 4 ( 1 ) of Regulation (EEC) No 1695/92 ; (c) payment of the aid to the operators concerned. Article 5 1 . Licence and certificate applications shall be submitted to the competent authority in the first five working days of each month . Certificate or licence ap ­ plications shall only be admissible if : (a) they do not cover a quantity in excess of that available for each product code as set out in Annex I and published by the competent authority ; (b) before expiry of the time limit laid down for the submission of certificate or licence applications, proof has been provided that the party concerned has lodged a security of ECU 20 per 100 kg ; in the case of products covered by CN codes 2008 30 and 2008 70, the security shall be ECU 1 5 per 1 00 kg. 2. Licences and certificates shall be issued on the 10th working day of each month. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission 31 . 7 . 92 Official Journal of the European Communities No L 217/69 ANNEX I Forecast supply balance covering processed fruit and vegetable products for the Canary Islands over the period 1 July 1992 to 30 June 1993 (tonnes) CN code Description Quantity Part I 2007 99 Preparations other than homogenized, containing fruit other than citrus fruit 1 250 Part II 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweete ­ ning matter or spirit, not elsewhere specified or included : 2008 20  pineapples 1 700 2008 30  citrus fruit 500 2008 40  pears 1 600 2008 50  apricots 150 2008 70  peaches 7 600 2008 80 2008 92  strawberries  other, including mixtures other than those of subheading 2008 19   mixtures 100 1 450 2008 99   other than palm hearts and mixtures 650 13 750 ANNEX II Aid granted in respect of the products listed in Annex I from the Community market (Ecu/100 kg) CN code Aid 2007 99 54 2008 20 41 2008 30 16 2008 40  2008 50 21 2008 70 15 2008 80 85 2008 92 31 2008 99 47